 1 ABIR COHEN TREYZON SALO,LLP                                                ,,`~~
   Boris Treyzon, Esq.(SBN 188893)                                  ~~~~x-~- ~ ~ ~~' , c~~~ ~;T
 2 1901 Avenue ofthe Stars Suite 935
 3 Los Angeles, CA 90067 ~                                           `~~'f~`~ ~ ~ 2019
   Telephone:(424)288-4367                                  ~   cErrrR;;~pis~n~~ rcFc~~ir , ,
 4 Facsimile:(424)288-4368                                      EY                       01j'~~~
                                                                                       ~ ~_r~~-~
 5
     Attorneys for Plaintiff Leighton Bovee, an unmarried individual
 6
 7
                          UNITED STATES DISTRICT COURT
 8
          CENTRAL DISTRICT OF CALIFORNIA,WESTERN DIVISION
 9
10
     Leighton Bovee, an unmarried
11                                                 e No.: 2:19-CV-00694-SVW
     individual,
12
                 Plaintiff,                     [PR      ]ORDER RE:
13
                                                STIPULATION TO DISMISS
14               vs.                            ACTION
15
   APPLIED MICROWAVE
16 TECHNOLOGY,INC.; CELLENCOR, Complaint Filed: January 30, 2019
   INC.; and DOES 1 through 50,
17
   inclusive.
18
19
               Defendants.
20
21
22
23
24
25
26
27
2R

                       ~PROPOSED~ ORDER RE: STIPULATION TO DISMISS ACTION
 1        Pursuant to the stipulation ofthe parties under Federal Rule ofCivil Procedure
 2 41(a)(1)(ii)that this action be dismissed without prejudice as to all claims, causes of

 3 action, and parties, with each party bearing that party's own attorney's fees and

 4 costs. Further, the parties stipulate that this dismissal without prejudice shall never

 5 operate as an adjudication on the merits in the event the action is ever refiled in the

 6 United States District Court for the Central District of California. The clerk is

 7 directed to close the file.

 8

 9 Dated:       Gwc.. ~ ,2019
10

11
                                           Ju ge Stephen V. Wilson
12                                         United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2R

                                            - 1-
                     [PROPOSED]ORDER RE: STIPULATION TO DISMISS ACTION
